                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ARMED FORCES BANK, Successor by Merger
to Bank Midwest, N.A.,
                    Plaintiff,

                     vs.                         Case No. 10-2635-JTM

MICHAEL G. LOVELAND,
                 Defendant.




                            MEMORANDUM AND ORDER



       This matter is before the court on the motion by Armed Forces Bank, the successor-

by-merger to Bank Midwest, for a revivor of the November 22, 2011 judgment pursuant

to K.S.A. 60-2404. The plaintiff renewed the judgment on January 25, 2017 (Dkt. 41), and

defendant has made no additional payments since then. No party has filed any rejection

or opposition to the motion, or to the attached evidence showing the amount outstanding.

       The court finds the judgment has not become dormant under K.S.A. 60-2304(a)(1),

and remains enforceable for five years after the 2017 renewal. The court also finds, in the

alternative, that even if the judgment had become dormant, it was properly revived by

the present motion, and remains enforceable.
      IT IS ACCORDINGLY ORDERED this day of June, 2019, that the plaintiff’s motion

(Dkt. 42) is granted as provided herein.




                                           s/ J. Thomas Marten
                                           J. Thomas Marten, Judge




                                             2
